Citation Nr: 1417493	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Although the Veteran was scheduled for a Board hearing, his representative indicated that he waived his right to such a hearing in March 2014 correspondence, after the Veteran did not appear for a scheduled hearing.  The RO has reopened the claim of service connection for PTSD, but continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD has been recharacterized on the front page of this decision as service connection for a psychiatric disability to include PTSD.

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records. See 38 C.F.R. § 3.156(c).   Here, it appears the Veteran has submitted additional service personnel records that he obtained from the National Personnel Records Center which includes information showing that he went to Da Nang during his Vietnam service, before he returned to the United States, consistent with a stressor he has presented.  Therefore, pursuant to 38 C.F.R. § 3.156(c) , VA must reconsider the Veteran's claim of entitlement to service connection for a psychiatric disability to include PTSD.  

The Veteran's service connection claim  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Additional development of the claim is needed.  The Veteran has presented two stressors.  The first one involves his presence in the Chu Lai area where he states that he was in fear of his life due to the threat of the enemy.  The second stressor involves a visit in Da Nang to a hospital where he saw children who were severely injured.  The VA outpatient treatment records reflect diagnoses of PTSD.  However, when the Veteran was examined in May 2011 at a VA examination to confirm the presence of PTSD due to a claimed stressor, the examiner indicated that the Veteran did not have PTSD, but had a mood disorder, not otherwise specified (NOS) as well as polysubstance abuse in remission.  The examiner did not provide a medical opinion regarding the etiology of the mood disorder.  

The Veteran's representative asserts that the VA examination was inadequate as the examiner did not fully consider the stressors and never addressed the Veteran's fear of hostile fire or terrorist activity while in Vietnam.  

In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination, rather than obtaining an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should make note of the Veteran's claimed stressors, including his presence in the Chu Lai area where he states that he was in fear of his life due to the threat of the enemy as well as visit in Da Nang to a hospital where he saw children who were severely injured.

The VA examiner should give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV.  The examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed.  Additionally, if the examiner notes the presence of any coexistent psychiatric disability, including a mood disorder, an opinion should be provided as to whether such psychiatric disability is less likely than not; at least as likely as not; or more likely than not related to service and if the Veteran has a psychosis, was in manifest in the initial post-service year.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


